Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following is a final office action upon examination of application number 17/007854.  Claims 1-21 are pending and have been examined on the merits discussed below.

	
	Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 101 has been withdrawn. 

Applicant’s arguments with respect to claim(s) rejection over Cha et al have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 7, 8, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 has been amended to recite, “and adjusting a weighted value associated with the at least one characteristic in the calibrated user profile”.  Examiner notes any adjusting of a weighted value has to do with subjective estimates of value as described in at least [0041].  Further [0047] describes adjusting a weighted value to the subjective estimation of value which is not a characteristic in the calibrated user profile. The specification does not describe the characteristics of an image being weighted in the calibrated user profile.  Similarly, in claims 6, 7, 8, 15, 16 the specification does not describe the adjusting a weighted value in response to detecting a comment, detecting a share of the image or detecting capture of the image.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, 11-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al, US 9,436,754.
As per claim 1, Hu et al teaches a computer-implemented method, comprising: detecting an association of a user profile with an image depicting an item responsive to detecting user input placing the image depicting the item in a portion of a graphical user interface that includes a category of images defined by a theme (figures 2, 3 (interface), 5 and column 7, lines 60-67, column 8, lines 26-31  – users create sets associated with a category wherein object identifiers (images) are placed in the sets); 
determining at least one characteristic of the item depicted in the image using metadata associated with the image (column 7, lines 11-31 – source data store stores information about objects that are represented by object identifiers, i.e., source may be a website from which an image was obtained, or a physical location or user added annotations); 
calibrating the user profile using the at least one characteristic (column 11, lines 6-49 – image annotations are used to organize object identifiers and object identifiers can be suggested as potentially interesting based on annotations); 
identifying at least one different image based on the calibrated user profile (column 11, lines 43-49 - object identifiers can be suggested as potentially interesting based on annotations); 
and presenting the at least one different image at a client device associated with the user profile (column 11, lines 43-49 - object identifiers can be suggested as potentially interesting based on annotations).  

As per claim 2, Hu et al teaches the method of claim 1, further comprising detecting a placement of the image depicting the item into a storage location associated with the user profile and adjusting a weighted value associated with the at least one characteristic in the calibrated user profile (column 8, lines 1-7 – user profile is updated based on past trends, annotations, etc).  

As per claim 3, Hu et al teaches the method of claim 1, wherein calibrating the user profile is further performed using characteristics from one or more different images included in the category of images defined by the theme (column 11, lines 6-35 – several object identifiers (images) are used to adjust the sets in the user profile, i.e., object identifiers 502, 504 and 506 in figure 5 are grouped together based on the annotation (characteristic) “big dog”).  
   
As per claim 5, Hu et al teaches the method of claim 1, wherein the category of images defined by the theme is a shared category of images accessible by the user profile and at least one additional user profile that is granted access to the shared category of images by the user profile (column 9, lines 55-61 – constraints may be associated with an object identifier (image) to control access, i.e., whether the object identifier can be viewed by other users, copied into other sets, whether users can download annotations to the object identifier, etc).  

As per claim 6, Hu et al teaches the method of claim 1, further comprising detecting a comment on the image depicting the item, or an indication of interest in the image depicting the item, by the user profile and adjusting a weighted value associated with the at least one characteristic in the calibrated user profile (column 8, lines 1-7 – user profile is updated based on past trends, annotations, etc).  

As per claim 8, Hu et al teaches the method of claim 1, further comprising detecting a capture of the image depicting the item by an image capture device of the client device and adjusting a weighted value associated with the at least one characteristic in the calibrated user profile (column 6, lines 27-50 – user A captures an image of an item and creates the object identifier and adds to a set which updates the profile of user A).  

As per claim 11, Hu et al teaches the method of claim 1, wherein the at least one characteristic of the item depicted in the image includes one or more of an item type, an item category, an item brand, a color, a shape, a price, or an item description (column 7, lines 11-31 – source data store stores information about objects that are represented by object identifiers, i.e., source may be a website from which an image was obtained, or a physical location or user added annotations).  

As per claim 12, Hu et al teaches the method of claim 1, further comprising extracting metadata from the at least one different image and conducting a search for additional images using the metadata and presenting a result of the search at the client device (column 11, lines 33-50 – annotations (metadata) is used to search for other potentially interesting object identifiers).

As per claim 13, Hu et al teaches a method comprising: detecting an association of a user profile with an image depicting an item responsive to detecting user input placing the image depicting the item in a portion of a graphical user interface that includes a category of images defined by a theme  (figures 2, 3 (interface), 5 and column 7, lines 60-67, column 8, lines 26-31  – users create sets associated with a category wherein object identifiers (images) are placed in the sets); 
determining at least one characteristic of the item depicted in the image (column 7, lines 11-31 – source data store stores information about objects that are represented by object identifiers, i.e., source may be a website from which an image was obtained, or a physical location or user added annotations);; 
identifying at least one different image depicting a different item that shares the at least one characteristic (column 11, lines 43-49 - object identifiers can be suggested as potentially interesting based on annotations); 
extracting metadata from the at least one different image and conducting a search for images using the metadata (column 11, lines 6-49 – image annotations are used to organize object identifiers and object identifiers can be suggested as potentially interesting based on annotations and column 11, lines 43-49 - object identifiers can be suggested as potentially interesting based on annotations); 
and causing presentation of a result of the search at a client device associated with the user profile (column 11, lines 43-49 - object identifiers can be suggested as potentially interesting based on annotations).  

As per claim 14, Hu et al teaches identifying the at least one different image depicting the different item is further performed using characteristics from one or more images included in the category of images defined by the theme (column 11, lines 6-49 – image annotations are used to organize object identifiers and object identifiers can be suggested as potentially interesting based on annotations and column 11, lines 43-49 - object identifiers can be suggested as potentially interesting based on annotations).  

As per claim 15, Hu et al teaches the method of claim 13, further comprising calibrating the user profile using the at least one characteristic (column 11, lines 6-49 – image annotations are used to organize object identifiers and object identifiers can be suggested as potentially interesting based on annotations); 
detecting a comment on the image depicting the item, or an indication of interest in the image depicting the item, by the user profile (column 2, lines 34-60 – users may annotate the object identifier);
 and adjusting a weighted value associated with the at least one characteristic in the calibrated user profile in response to detecting the comment on the image depicting the item, or the indication of interest in the image depicting the item, by the user profile (column 11, lines 6-49 – image annotations are used to organize object identifiers and object identifiers can be suggested as potentially interesting based on annotations and column 11, lines 43-49 - object identifiers can be suggested as potentially interesting based on annotations).  

As per claim 17, Hu et al teaches the method of claim 13, wherein determining the at least one characteristic of the item depicted in the image is performed based on metadata associated with the image (column 11, lines 33-50 – annotations (metadata) is used to search for other potentially interesting object identifiers).

  As per claim 20, Hu et al teaches one or more processors (fig 6 and column 12, lines 4-18); and a computer readable storage medium having instructions stored thereon that are executable by the one or more processors to perform operations (column 12, lines 4-40) comprising:
detecting an association of a user profile with an image depicting an item responsive to detecting user input placing the image depicting the item in a portion of a graphical user interface that includes a category of images defined by a theme  (figures 2, 3 (interface), 5 and column 7, lines 60-67, column 8, lines 26-31  – users create sets associated with a category wherein object identifiers (images) are placed in the sets); 
determining at least one characteristic of the item depicted in the image (column 7, lines 11-31 – source data store stores information about objects that are represented by object identifiers, i.e., source may be a website from which an image was obtained, or a physical location or user added annotations);; 
identifying at least one different image depicting a different item that shares the at least one characteristic (column 11, lines 43-49 - object identifiers can be suggested as potentially interesting based on annotations); 
extracting metadata from the at least one different image and conducting a search for images using the metadata (column 11, lines 6-49 – image annotations are used to organize object identifiers and object identifiers can be suggested as potentially interesting based on annotations and column 11, lines 43-49 - object identifiers can be suggested as potentially interesting based on annotations); 
and causing presentation of a result of the search at a client device associated with the user profile (column 11, lines 43-49 - object identifiers can be suggested as potentially interesting based on annotations).  


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al, US 9,436,754 in view of Rhoads, US 2006/0041591.
As per claim 4, Hu et al teaches defining a theme based on annotations (metadata) or set (column 10, lines 1-5) added to object identifiers (images), but fails to explicitly teach the category of images defined by the theme is a private category of images accessible only by the user profile.  Rhoads teaches associating metadata with images wherein the image database contains a private collection of photos [0165].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include int the system of Hu et al the ability to categorize images as private as taught by Rhoads since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 7, 10, 16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al, US 9,436,754 in view of Cha et al, US 9,529,520.
As per claim 7, Hu et al teaches allowing other users to share object identifiers to the user’s set which calibrates (or updates) the user’s set (column 10, lines 21-30), but fails to explicitly teach detecting a share of the image depicting the item by the user profile with at least one other user profile.  Cha et al teaches images are captures and shared to at least one external device including in the share panel (column 15, lines 46-60 and column 16, lines 42-56).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hu et al the ability to detect shared images as taught by Cha et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Hu et al teaches characteristics of the item depicted in the image (column 7, lines 11-31 – source data store stores information about objects that are represented by object identifiers, i.e., source may be a website from which an image was obtained, or a physical location or user added annotations) but fails to explicitly teach further comprising performing image analysis to recognize the item depicted in the image.  Cha et al teaches image analysis wherein content in the image is recognized to make recommendations (column 28, lines 50-67).   It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hu et al the ability to perform image analysis as taught by Cha et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Hu et al teaches the method of claim 13, further comprising calibrating the user profile using the at least one characteristic  (column 11, lines 6-49 – image annotations are used to organize object identifiers and object identifiers can be suggested as potentially interesting based on annotations).  Hu et al teaches allowing other users to share object identifiers to the user’s set which calibrates (or updates) the user’s set (column 10, lines 21-30), but fails to explicitly teach detecting a share of the image depicting the item by the user profile with at least one other user profile.  Cha et al teaches images are captures and shared to at least one external device including in the share panel (column 15, lines 46-60 and column 16, lines 42-56).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hu et al the ability to detect shared images as taught by Cha et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Hu et al teaches transmitting potentially interesting object identifiers to a user, but fails to explicitly teach the method of claim 13, further comprising receiving data indicative of a plurality of communication mechanisms for transmitting the result of the search to the client device, wherein causing presentation of the result of the search comprises selecting one of the plurality of communication mechanisms and transmitting the result of the search to the client device using the selected one of the plurality of communication mechanisms.  Cha et al teaches recommendation are communication in various forms including still image, moving image, music, advertising content, etc.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hu et al the ability to communication via a plurality of communication mechanisms as taught by Cha et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Hu et al teaches transmitting potentially interesting object identifiers to a user, but fails to explicitly teach the method of claim 13, further comprising receiving data indicative of a plurality of communication mechanisms for transmitting the result of the search to the client device, wherein causing presentation of the result of the search comprises selecting one of the plurality of communication mechanisms and transmitting the result of the search to the client device using the selected one of the plurality of communication mechanisms.  Cha et al teaches recommendation are communication in various forms including still image, moving image, music, advertising content, etc.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hu et al the ability to communication via a plurality of communication mechanisms as taught by Cha et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al, US 9,436,754 in view of Boncyk et al, US 8,218,874.
As per claim 18, Hu et al mentions allowing users to discover and search for objects, bu fails to explicitly teach the method of claim 13, further comprising receiving a search term from the client device, wherein conducting the search for images is further performed using the search term.  Boncyk et al teaches image capture wherein the image is processed to derive one or more keywords to perform a search (column 6, lines 3-32).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Hu et al the ability to receive a search term from a captured image as taught by Boncyk et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dalal et al, US 2015/0170250 – Recommendation Engine for Clothing and Apparel

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/           Primary Examiner, Art Unit 3683